PER CURIAM:
The claimant, Ruth E. Boggs, seeks an award of $1,588.69 from the respondent, Division of Highways, for damages to her vehicle, a 1978 Cougar. The evidence adduced at the hearing of this claim on May 17, 1995, established that on January 26, 1994, at approximately 6:00 p.m., Ms. Boggs was driving home from the Rita Mall in Logan County. As Ms. Boggs drove around a curve, her vehicle stuck several rocks in the road, and a large rock fell onto the hood of her vehicle. The impact form the collision immobilized the vehicle and caused it to turn sideways in the road. Shortly thereafter, several other motorists arrived and helped Ms. Boggs move her vehicle from the rockfall area. ms. Boggs reported the incident to law enforcement officials, and then she went to a hospital where she was treated and released. All of Ms. Boggs' medical expenses were paid by insurance. Ms. Boggs traveled though this area several hours before the accident occurred, and she did not observe any rocks on the road at that time. Moreover, Ms. Boggs has never seen any falling rocks in this area before the accident. Ms. Boggs purchased the vehicle approximately one year before the accident for $400.00. She sold the vehicle for $300.00 after the accident.
This Court has held on numerous occasions that the unexplained falling of a rock or boulder onto a highway without a positive showing that the respondent knew or should have known of a dangerous condition posing injury to person or property is insufficient to justify an award Hammond v. Dept. of Highways, 11 Ct. Cl. 234 (1977); Cobum v. Dept. of Highways, 16 Ct. Cl. 68 (1986); and Rose v. Division of Highways, unpublished opinion issued October 15, 1990, CC-90-88. After a careful review of the record, the Court has determined that there was no evidence to establish that the respondent had notice of the rockfall. Therefore, the Court must deny this claim.
Claim disallowed.